Title: To James Madison from Enoch Robins and Others, 6 July 1803 (Abstract)
From: Robins, Enoch
To: Madison, James


6 July 1803, Philadelphia. “We took the liberty of addressing you some months back on the subject of our detention at Jacmel (Hispa) by General Pageot, the Commanding Officer there; and claiming the interference of Government to obtain our enlargement.” Were liberated, after being moved from Jacmel to Aux Cayes by order of General Brunet, and granted passports to return to the U.S. “We have conceived it our duty, in Consequence of our application to Government, to apprize you of our enlargement.”
 

   
   Tr (NHi: Livingston Papers). 1 p.; marked “(Copy)”; in Brent’s hand, including signatures of Enoch Robins and James J. Barry “for self & Joseph Gardner.”



   
   Enoch Robins and others to JM, 11 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:503).



   
   Jean-Baptiste Brunet (1765–1824) served in numerous campaigns of the French revolutionary wars, including that in Italy (1800). He commanded a brigade in the Leclerc expedition to Saint-Domingue, though he is perhaps best known for his arrest of Toussaint L’Ouverture. Brunet was captured by the British after the evacuation of the island and was held prisoner until 1814 (Biographie universelle [1843–65 ed.], 6:28).


